— In a matrimonial action, the plaintiff wife appeals from an order of the Supreme Court, Nassau County, entered May 10, 1978, which, after a hearing, inter alia, (1) granted the defendant husband’s motion for a downward modifica*972tion of the alimony and child support provisions of the judgment of divorce and (2) denied her motion for an order pursuant to section 49-b of the Personal Property Law. Order affirmed, without costs or disbursements. Our review of the record supports the court’s finding that the respondent husband’s loss of overtime salary constituted a sufficient change of circumstances warranting a downward modification of the alimony and child support provisions of the judgment of divorce (see Farino v Farino, 63 AD2d 691, mot for lv to app den 45 NY2d 710). We have considered the other contentions of the appellant and find them to be without merit. Damiani, J. P., Suozzi, Lazer and Rabin, JJ., concur.